 

Green Brick Partners, Inc. 8-K [grbk-8k_073015.htm]

 

Exhibit 10.5

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

DEED OF TRUST AND SECURITY AGREEMENT

 



THE STATE OF TEXAS     KNOW ALL MEN BY THESE PRESENTS: COUNTY OF DENTON  

 

That the undersigned, JBGL EXCHANGE, LLC, a Texas limited liability company,
(hereinafter “Grantor” whether one or more), to secure the full and timely
payment of the Indebtedness (hereinafter defined) and the performance of the
Obligations (hereinafter defined), and in further consideration of the sum of
Ten Dollars ($10.00) and other good and valuable consideration in hand paid by
Beneficiary (hereinafter defined) and Gary L. Tipton, Trustee (hereinafter
“Trustee” whether one or more) of Dallas County, Texas, the receipt and legal
sufficiency of which is hereby acknowledged by Grantor, has Granted, Bargained,
Assigned, Sold, Transferred, and Conveyed, and by these presents does Grant,
Bargain, Assign, Sell, Transfer, and Convey, unto Trustee, the Property
(hereinafter defined), in trust, however, for the use and benefit of
Beneficiary.

 

TO HAVE AND TO HOLD unto the said Trustee and to his successors and his and
their assigns forever, hereby covenanting and agreeing to forever warrant and
defend the Property, and every part thereof, unto the said Trustee and to any
successor Trustee, and to the assigns of any Trustee hereunder, against all
persons whomsoever lawfully claiming or to claim the same or any part thereof,
for and upon the trusts, terms and conditions contained herein; provided,
however, if Grantor shall pay and perform, or cause to be paid and performed the
Indebtedness and Obligations in full in accordance with the terms of the
Security Documents (hereinafter defined), then this Deed of Trust (exclusive of
Grantor’s indemnities contained herein) shall become null and void and be
released at Grantor’s request and expense; otherwise, it shall remain in full
force and effect.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 1



 

 

 

ARTICLE I

 

DEFINITIONS AND USAGE

 

1.01      Definitions.     In addition to any terms defined elsewhere in this
Deed of Trust, as used herein the following terms shall have the following
defined meanings:

 

(a)     “Beneficiary” shall mean Inwood National Bank, a national banking
association, whose mailing address is 7621 Inwood Road, Dallas, Texas 75209, as
well as any subsequent holder or holders of the Note.

 

(b)      “Code” shall mean the Texas Business and Commerce Code, as now written
or as hereafter amended or superseded.

 

(c)      “Deed of Trust” shall mean the Deed of Trust and Security Agreement
evidenced by this document.

 

(d)     “Event of Default” shall mean any occurrence described in Section 3.01
hereof.

 

(e)     “Grantor” shall mean the party or parties, whether one or more, first
identified in this Deed of Trust by typed or handwritten insertion, whose
mailing address is 2805 North Dallas Parkway, Suite 400, Plano, Texas 75093, as
well as the successors, assigns, heirs, and legal representatives of such party
or parties.

 

(f)      “Fixtures” shall mean all materials, supplies, equipment, apparatus,
and other items now or hereafter attached to, installed in or used (temporarily
or permanently) in connection with any of the Improvements (hereinafter defined)
or the Land (hereinafter defined), and all renewals, replacements, and
substitutions thereof and additions thereto, all of which property and things to
the extent permitted by law are hereby declared to be permanent accessions to
the Land.

 

(g)     “Governmental Authority” shall mean any and all governmental or
quasi-governmental entities of any nature whatsoever, whether federal, state,
county, district, city or otherwise, and whether now or hereafter in existence.

 

(h)     “Impositions” shall mean any required insurance, taxes, assessments, any
easement, license or agreement maintained for the benefit of the Property,
including leasehold payments or ground rents, if any, and any interest, costs or
penalties with respect thereto, of any nature whatsoever which may now or
hereafter be assessed, levied or imposed upon the Property or the ownership,
use, occupancy or enjoyment thereof.

 

(i)       “Improvements” shall mean any and all buildings, parking areas and
other improvements, and any and all additions, alterations, or appurtenances
thereto, now or at any time hereafter placed or constructed upon the Land or any
part thereof.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 2



 

 

 

(j)      “Indebtedness” shall mean the principal, interest, and all other
amounts due under the Note (hereinafter defined) or secured by this Deed of
Trust and the other Security Documents.

 

(k)     “Land” shall mean the real estate (or interest therein) described in
Exhibit “A” attached hereto and incorporated herein by this reference and,
subject to the Permitted Exceptions described in Exhibit “B” attached hereto and
incorporated herein by this reference, all Improvements and Fixtures, and all
rights, titles and interests appurtenant thereto.

 

(l)      “Loan Agreement” shall mean that certain Loan Agreement of even date
herewith, entered into by and between, among others, Grantor, and Green Brick
Partners, Inc., a Delaware corporation, as borrower (“Borrower”), and
Beneficiary, as Lender.

 

(m)    “Legal Requirements” shall mean any and all of the following that may now
or hereafter be applicable to Grantor or the Property: (i) judicial decisions,
statutes, rulings, rules, regulations, permits, certificates or ordinances of
any Governmental Authority having jurisdiction over the Grantor or the Property;
and (ii) restrictions of record.

 

(n)     “Note” shall mean that certain Revolving Line of Credit even date
herewith executed by Borrower, as maker, payable to the order of Beneficiary, in
the aggregate principal amount of FIFTY MILLION AND 00/100 DOLLARS
($50,000,000.00), and payable as therein provided, and all extensions, renewals,
and modifications thereof, and all other notes given in substitution therefor.

 

(o)     “Obligations” shall mean any and all of the covenants, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Grantor or Borrower under the Security Documents or Legal
Requirements.

 

(p)     “Permitted Exceptions” shall mean, (i) if any, the liens, encumbrances,
security interests, easements, intrusions, reservations, and adverse claims
affecting the Property as set forth in Exhibit “B” attached hereto and
incorporated herein by this reference, (ii) the lien and security interest
created by this Deed of Trust and any other lien against the Land in favor of
Beneficiary; and (iii) the matters, if any, set forth as exceptions on Schedule
B of any title insurance policy issued in connection with the transaction
described in this Deed of Trust or the Loan Agreement.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 3



 

 

 

(q)     “Property” shall mean the Land (including all minerals thereon and
thereunder), Improvements, and Fixtures, together with all or any part of and
any interest in the following: (i) rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances in any way pertaining
thereto, and rights, titles, and interests of Grantor in and to any bed of any
stream, creek, or waterway, streets, roads, alleys, strips of land adjoining the
Land or any part thereof, and all rights of ingress and egress to the Land; (ii)
additions, substitutions, replacements and revisions thereof and thereto and all
reversions and remainders therein; and (iii) all leases, rents, royalties, oil
and gas rights and profits, water rights, in any manner now or hereafter a part
of or relating to the Land.

 

(r)      “Security Documents” shall mean the Note, this Deed of Trust, the Loan
Agreement, and all other instruments, documents, or other writings now or
hereafter executed by Grantor or Borrower pertaining to or as security for the
payment of the Indebtedness or the performance of the Obligations.

 

(s)     “Trustee” shall mean the party identified second in this Deed of Trust
by typed or handwritten insertion; and his, its or their substitutes, successors
and assigns.

 

1.02 Context and Usage. Whenever the context hereof requires, reference in this
Deed of Trust to the singular number shall include the plural, and likewise the
plural shall include the singular; words denoting sex shall be construed to
include the masculine, feminine and neuter, where appropriate; and specific
enumeration shall not exclude the general, but shall be considered as
cumulative.

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES, COVENANTS

AND OTHER AGREEMENTS OF GRANTOR

 

2.01      Representations, Warranties, Covenants, and other Agreements of
Grantor. Grantor and Borrower, as applicable, unconditionally represents,
warrants, covenants, and agrees that:

 

(a)     The Obligations set forth in the Security Documents are legal, valid,
and binding on Grantor and Borrower, as applicable, in accordance with their
terms, and no offsets or defenses exist against Beneficiary in favor of Grantor
or Borrower which would in any way lessen or invalidate Grantor’s or Borrower’s
liability under the Security Documents or the Indebtedness.

 

(b)     The execution and delivery of, and performance under, the Security
Documents are within Grantor’s and Borrower’s authority and powers.

 

(c)     Grantor has good and indefeasible title to the Land, Improvements, and
Fixtures, free and clear of any liens, encumbrances, security interests,
easements, or adverse claims except for those Permitted Exceptions, if any, set
forth in Exhibit “B”, attached hereto. This Deed of Trust shall constitute a
valid, subsisting first lien on the Land, Improvements, and Fixtures, all in
accordance with the terms hereof.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 4



 

 

 

(d)     Borrower will duly and punctually: (i) pay the Indebtedness, as and when
called for in the Security Documents; (ii) perform all of its Obligations, in
full, on or before the date or dates same are to be performed; and (iii) cause
each of the Impositions to be paid and discharged not later than the due dates
thereof and furnish Beneficiary with evidence of such payment.

 

(e)     Grantor (and, to the extent within Borrower’s control, Borrower) will
promptly and fully comply with all present and future Legal Requirements and
cause all Improvements, included or to be included in the Property, to comply
with all Legal Requirements.

 

(f)      Grantor will use commercially reasonable efforts to maintain, preserve,
and keep the Property in condition customary in the single-family development
industry and will make, to the extent applicable, any necessary repairs,
replacements, additions, improvements and alterations thereof and thereto, both
structural and non-structural, which are necessary to keep the Property in such
condition.

 

(g)     To the extent that any vertical improvements are constructed on the
Property, Grantor will keep the Property insured against loss or damage by fire,
explosion, windstorm, hail, tornado, flood (if the Property is located in an
identified “flood hazard area”, in which flood insurance has been made available
pursuant to the National Flood Insurance Act of 1968), and other hazards by
policies of fire and extended coverage and Grantor shall obtain and maintain
such other insurance coverage as Beneficiary shall reasonably require. The
insurance carriers providing such insurance shall be chosen by Grantor subject
to Beneficiary’s approval, which shall not be unreasonably withheld.

 

(h)     Either Grantor or Borrower will deliver to Beneficiary true and correct
copies of the original policies evidencing such insurance as specified in
Section 2.01(f) above and any additional insurance which shall be taken out upon
the Property and receipts evidencing the payment of all premiums, and
certificates evidencing renewals of all such policies of insurance shall be
delivered to Beneficiary at least ten (10) days before any such insurance shall
expire; and that any such policies shall be payable to Beneficiary as its
interest may appear, pursuant to a mortgagee clause attached which shall be
satisfactory to Beneficiary, and shall provide for at least ten (10) days prior
written notice to Beneficiary prior to cancellation of such policies. In the
event of foreclosure, of this Deed of Trust, or other transfer of title to
Property in extinguishment in whole or in part of the Indebtedness, all right,
title and interest of Borrower and/or Grantor in and to any such policies then
in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Beneficiary in the event
of such transfer. In case of any insured loss under any such policies,
Beneficiary, at its option, shall be entitled to receive and retain the proceeds
of any such insurance policies, applying the same upon the Indebtedness or to
apply such proceeds to the repair or restoration of the Improvements.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 5



 

 

 

(i)      Upon Beneficiary’s request, but only after an Event of Default has
occurred and is continuing, Borrower will deposit with Beneficiary, each month
in advance, a monetary sum estimated by Beneficiary to equal, on a monthly
basis, all or such portion of the Impositions as Beneficiary may reasonably
require. If such monthly deposits are being made, then, at least thirty (30)
days prior to the date on which any tax or insurance premium must be paid to
prevent delinquency thereof, Borrower will, on request of Beneficiary, deliver
to Beneficiary, a statement or statements showing the amount of the tax or
premium required to be paid, and the concern or authority to which same is
payable, and will, at the same time, deposit with Beneficiary such amount as
will, when added to the amount of such impounds and reserves previously
deposited with Beneficiary and then remaining available for that purpose, be
sufficient to pay such insurance or tax obligations. If such monthly deposits
are being made, then Beneficiary shall apply all or any of the foregoing
deposits in the payment of such insurance, tax, or other Impositions.
Beneficiary shall not be required to pay Borrower any interest or earning on any
of the foregoing deposits. As additional security hereunder, Borrower hereby
assigns to Beneficiary all impounds or reserve accounts for Impositions and any
unexpired insurance with respect to the Property. Upon an Event of Default
hereunder, Beneficiary may at any time, without notice, apply the same as
provided in Section 3.07 below.

 

(j)      Grantor will give prompt written notice to Beneficiary of any
condemnation proceeding or casualty loss affecting the Property and in each such
instance, afford Beneficiary an opportunity to participate in any such
proceeding or in the settlement of any awards thereunder.

 

(k)     Grantor will promptly pay all debts and liabilities of any character
related to the Property including, without limitation, all debts and liabilities
for labor, material and equipment incurred in the construction, rehabilitation
and improvement of the Property, or any part thereof, and will complete in a
good and workmanlike manner any Improvements that may be constructed or repaired
thereon.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 6



 

 

 

(k)     If the validity or priority of this Deed of Trust or of any rights,
titles, liens or interests created or evidenced hereby with respect to the
Property or any part thereof shall be endangered or questioned or shall be
attacked directly or indirectly or if any legal proceedings are instituted
against Grantor with respect thereto, Grantor will promptly give written notice
thereof to Beneficiary and at Grantor’s own cost and expense will use
commercially reasonable efforts to endeavor to cure any defect that may be
developed or claimed, and will take all necessary and proper steps for the
defense of such legal proceedings including, but not limited to, the employment
of counsel, the prosecution or defense of litigation and the release or
discharge of all adverse claims, and the Trustee and Beneficiary, or either of
them (whether or not named as parties to legal proceedings with respect thereto)
are hereby authorized and empowered to take such additional steps as in their
reasonable judgment and discretion may be necessary or proper for the
prosecution or defense of any such legal proceedings including, but not limited
to, the employment of independent counsel, the prosecution or defense of
litigation and the compromise or discharge of any adverse claims made with
respect to the Property, and all reasonable and necessary expenses so incurred
of any kind and character shall be a demand obligation owing by Grantor and
shall bear interest from the date of expenditure until paid at the highest rate
of interest which may legally be contracted for under the laws of the State of
Texas, and shall be secured by the lien and security interest evidenced by this
Deed of Trust, and the party incurring such expenses shall be subrogated to all
rights of the person receiving such payment.

 

(l)      Grantor will defend and hold Beneficiary harmless from, any action,
proceeding or claim affecting the Property or the Security Documents or the lien
or security interest created thereby except to the extent otherwise provided
herein. Further, Grantor will notify Beneficiary, in writing, promptly, of the
commencement of any legal proceedings affecting the Property, or any part
thereof, and will take all commercially reasonable action to preserve
Beneficiary’s rights affected thereby; and Beneficiary may, at its election,
take such action in behalf and in the name of Grantor, and at Grantor’s expense,
and all reasonable and necessary expenses so incurred of any kind and character
shall be a demand obligation owing by Grantor and shall bear interest from the
date of expenditure until paid at the highest rate of interest which may legally
be contracted for under the laws of the State of Texas, and shall be secured by
the lien and security interest evidenced by this Deed of Trust, and the party
incurring such expenses shall be subrogated to all rights of the person
receiving such payment.

 

(m)    Grantor agrees that Beneficiary and its authorized agents, attorneys,
representatives, and employees, may at all reasonable times and intervals, enter
upon and inspect the Property after notice to Grantor and provided that such
inspections do not unreasonably interfere with Grantor’s operations on the
Property.

 

(n)     Grantor will not use or occupy, or permit any use or occupancy of the
Property in any manner which violates any Legal Requirement; may be dangerous;
constitutes a public or private nuisance; or makes void or voidable any
insurance on the Property.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 7



 

 

 

(o)     Grantor will not, without the prior written consent of Beneficiary: (i)
create, place or permit to be created or placed, or allow to remain, any
mortgage, pledge, lien (statutory, constitutional or contractual), security
interest, encumbrance or charge, or conditional sale or other title retention
agreement, regardless of whether same are expressly subordinate to the liens and
security interests of the Security Documents, with respect to the Property; (ii)
request change in any zoning ordinance affecting the Property except for zoning
changes to single-family residential; (iii) enter into any covenant, contract or
other agreement, except in the ordinary course of Grantor’s business, which
would materially and adversely affect the use of the Property; or (iv) sell,
lease (except in the ordinary course of Grantor’s business) exchange, assign,
convey, transfer possession of, or otherwise dispose of, all or any portion of
the Property, or any interest therein, but if ownership of the Property or any
part thereof or interest therein becomes vested in any person or entity other
than Grantor, Beneficiary or any other holder of the Indebtedness may, without
notice to Grantor, deal with such successor or successors-in-interest with
reference to this Deed of Trust and the Indebtedness in the same manner as with
Grantor without in any way discharging Borrower from the Indebtedness or the
Obligations. Without limiting the right of Beneficiary to reasonably withhold
its consent or to make other requirements prior to granting its consent,
Beneficiary may require: (i) evidence reasonably satisfactory to Beneficiary
that transferee is credit worthy; and (ii) transferee to execute such written
modification and assumption agreements with regard to the Security Documents as
Beneficiary shall deem reasonably necessary or desirable, including, but not
limited to, provisions increasing the interest rate on the Note. No transfer of
the Property, no forbearance by the Beneficiary and no extension of the time for
the payment of the Indebtedness or the performance of the Obligations granted by
Beneficiary shall release, discharge or affect in any way Borrower’s liability
hereunder.

 

(p)     Neither Borrower nor Grantor will permit: (i) any waste or deterioration
of any part of the Property; (ii) any material alterations or additions to the
Property, unless in the ordinary course of Grantor’s business; or (iii) any of
the Fixtures to be removed at any time from the Land or Improvements, except in
the ordinary course of Grantor’s business, unless the removed item is removed
temporarily for maintenance and repair or, if removed permanently, is replaced
by an article of at least equal suitability and value, and owned by Grantor free
and clear of any other lien or security interest.

 

(q)     Grantor and Borrower will execute and deliver such further instruments
and do such further acts as may be necessary or desirable in Beneficiary’s or
Trustee’s reasonable opinion, to carry out more effectively the purposes and
intent of this Deed of Trust and the Security Documents, and to perfect the
rights, titles, liens and security interest herein created or intended to be
created and protect the rights, remedies, powers and privileges of Beneficiary
hereunder. Further, Grantor and Borrower will, upon request of Beneficiary,
promptly correct any defect, error or omission, which may be discovered in the
contents of this Deed of Trust, the Note, or the Security Documents, and will
execute and deliver any and all additional instruments as may be reasonably
requested by Beneficiary or Trustee to correct such defect, error or omission,
or to identify any additional properties which are or become subject to this
Deed of Trust.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 8



 

 

 

(r)      Borrower will promptly pay and hold Beneficiary harmless from all
reasonable attorney’s fees and all other actual, out-of-pocket costs incurred by
Grantor or Borrower, or actual, out-of-pocket costs of enforcement incurred by
Beneficiary, in connection with the performance of the covenants of this Deed of
Trust, or otherwise attributable to or chargeable to Grantor as owner of the
Property.

 

(s)    At all times throughout the term of the Indebtedness made pursuant to and
arising out of the Security Documents, Grantor and all of its respective
Affiliates (defined below) shall (i) not be a Prohibited Person (defined below),
and (ii) be in full compliance with all applicable orders, rules, regulations
and recommendations of the Office of Foreign Assets Control (“OFAC”) of the U.
S. Department of the Treasury.

 

The term “Prohibited Persons” shall mean any person or entity: (i) listed in the
Annex to, or otherwise subject to the provisions of, Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism (the “Executive Order”); (ii) that is owned or
controlled by, or acting for or on behalf of, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (iii) with whom Beneficiary is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering law,
including the Executive Order; (iv) who commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; (v) that is
named as a “specially designated national and blocked person” on the most
current list published by OFAC at its website,
www.ustreas.gov/offices/enforcement/ofac or at any replacement website or other
replacement or supplemental official publication of such list; or (vi) who is an
Affiliate of or affiliated with a person or entity listed above.

 

The term “Affiliate” as used herein shall mean, as to any person or entity, any
other person or entity that, directly or indirectly, is in control of, is
controlled by, or is under common control with such person or entity, or is a
director or officer of such person or entity or of an Affiliate of such person
or entity. As used herein, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a person or entity, whether through ownership or
voting securities or interest, by contract or otherwise.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 9



 

 

 

ARTICLE III

 

DEFAULT AND REMEDIES

 

3.01     Events of Default. The term “Event of Default”, as used in this Deed of
Trust, shall mean the occurrence at any time and from time to time, of any one
or more of the following, subject to any notice and opportunity to cure
provisions contained in the Loan Agreement, and, if no notice and opportunity to
cure provisions contained in the Loan Agreement shall apply for a default by
Grantor hereunder, then Grantor shall have a period of thirty (30) days after
Grantor’s receipt of Lender’s written notice to Grantor of such default,
provided, however, that if Grantor has commenced, and is continuing to utilize
commercially reasonable efforts to, effect a cure, then Grantor shall be
entitled to a period of up to ninety (90) days in the aggregate from the date of
Grantor’s receipt of such written notice to effect a cure:

 

(a)     If any portion of the Indebtedness, as and when the same shall become
due and payable, shall fail to be paid fully and timely in accordance with the
terms of the Note.

 

(b)     If any of Grantor’s obligations hereunder or under the Loan Agreement
shall fail to be discharged fully and timely after the expiration of any
applicable notice and opportunity to cure.

 

(c)     If any representation, warranty or other information, including, without
limitation, financial statements, supplied to Beneficiary under this Deed of
Trust shall be false, misleading or erroneous in any material respect and in any
manner (whether by omission or inclusion).

 

(d)    If a default, or event of default, occurs under the Loan Agreement
(subject to any applicable notice and opportunity to cure provision).

 

3.02     Remedies Upon Default. To the fullest extent permitted in equity or at
law, by statute or otherwise, if an Event of Default shall occur, Beneficiary,
at Beneficiary’s sole election and by or through the Trustee or otherwise, may
exercise any or all of the remedies described below. Prior to exercising any
remedies described below for the occurrence of an Event of Default, Grantor and
Borrower shall be entitled to all notice and cure rights as provided for in the
Loan Agreement. If Borrower fails to cure such Event of Default within the
applicable time period as provided for in the Loan Agreement, then Beneficiary
shall have the right to exercise its remedies as provided herein.

 

Beneficiary’s remedies under this Section include the following:

 

(a)      Declare all unpaid amounts under the Note and any other unpaid portion
of the Indebtedness immediately due and payable, without further notice, notice
of intent to accelerate maturity, notice of acceleration of maturity,
presentment, protest, demand or action of any nature whatsoever (each of which
is hereby expressly waived by Grantor and Borrower), whereupon the same shall
become immediately due and payable.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 10



 

 

 

(b)     Enter upon the Property and take exclusive possession thereof, and, if
necessary to obtain such possession, Beneficiary may invoke any and all legal
remedies to dispossess Grantor or any other persons, including specifically one
or more actions for forcible entry and detainer, trespass to try title or writ
of restitution.

 

(c)      Hold, lease, manage, operate or otherwise use or permit the use of the
Property, either itself or by other persons, firms or entities, in such manner,
for such time and upon such other terms as Beneficiary may reasonably deem
prudent under the circumstances (making such repairs, alterations, additions and
improvements thereto and taking such other action from time to time as
Beneficiary shall reasonably deem necessary or desirable), and apply all rents
collected in connection therewith in accordance with the provisions of Section
3.07 below.

 

(d)     Sell or offer for sale the Property in such portions, order and parcels
as Beneficiary may determine, with or without having first taken possession of
same, to the highest bidder for cash at public auction. Such sale shall be made
at the courthouse door of the county where the Land is situated (or if the Land
is situated in more than one county, the Property shall be sold at the
courthouse door of any of such counties as designated in the notices of sale
provided for herein) on the first Tuesday of any month between 10:00 a.m. and
4:00 p.m. after giving adequate legal notice of the time, place and terms of
sale, by posting or causing to be posted written or printed notices thereof for
at least twenty-one (21) consecutive days preceding the date of said sale at the
courthouse door of the foregoing county and, if the Land is situated in more
than one county, one notice shall be posted at the courthouse door of each
county in which the Land is situated, and by Beneficiary serving written notice
of such proposed sale on each debtor obligated to pay the Indebtedness, at least
twenty-one (21) days preceding the date of said sale by certified mail at the
most recent address for such parties in the records of Beneficiary, or by
accomplishing all or any of the aforesaid in such manner as permitted or
required by Section 51.002, Texas Property Code (as now written or as hereafter
amended or superseded) relating to the sale of collateral after default by a
debtor or by any other applicable present or subsequent laws. At any such sale:
(i) Trustee shall not be required to have physically present, or to have
constructive possession of, the Property (Grantor hereby covenanting and
agreeing to deliver to Trustee any portion of the Property not actually or
constructively possessed by Trustee immediately upon demand by Trustee) and the
title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale; (ii) each instrument of conveyance executed
by Trustee shall contain a special warranty of title, binding upon Grantor;
(iii) each and every recital contained in any instrument of conveyance made by
Trustee shall presumptively establish the truth and accuracy of the matters
recited therein, including, without limitation, nonpayment of the Indebtedness,
advertisement and conduct of such sale in the manner provided herein and
otherwise by law and by appointment of any successor Trustee hereunder; (iv) any
and all prerequisites to the validity of such sale shall be conclusively
presumed to have been performed; (v) the receipt of Trustee or of such other
party making the sale shall be a sufficient discharge to the purchaser for his
purchase money and no such purchaser, or his assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication or
nonapplication thereof; (vi) Grantor shall be completely and irrevocably
divested of all of its right, title, interest, claim and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Grantor, and against any and all
other person claiming or to claim the property sold or any part thereof by,
through or under Grantor; and (vii) Beneficiary may be a purchaser at any such
sale. Should the Property be sold in one or more parcels as permitted by this
subsection, the right of sale arising out of any Event of Default shall not be
exhausted by any one or more such sales, but other and successive sales may be
made until all of the Property has been sold or until the Indebtedness has been
fully satisfied.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 11



 

 

 

(e)      Upon, or at any time after, commencement of foreclosure of the lien and
security interest provided for herein, or any legal proceedings hereunder, make
application to a court of competent jurisdiction as a matter of strict right and
without notice to Grantor or regard to the adequacy of the Property for the
repayment of the Indebtedness, for appointment of a receiver of the Property and
Grantor does hereby irrevocably consent to such appointment. Any such receiver
shall have all the usual powers and duties of receivers in similar cases,
including the full power to rent, maintain, and otherwise operate the Property
upon such terms as may be approved by the court, and shall apply such rents in
accordance with the provisions of Section 3.07 below.

 

(f)       Exercise any and all other rights, remedies and recourses granted
under this Deed of Trust or the Loan Agreement.

 

3.03     Remedies Non-Exclusive. All rights, remedies and recourses of
Beneficiary granted in the Security Documents or otherwise available at law or
equity:

 

(a)      Shall be cumulative and concurrent;

 

(b)     May be pursued separately, successively or concurrently against Grantor
or against the Property, at the sole discretion of Beneficiary;

 

(c)      May be exercised as often as occasion therefor shall arise, it being
agreed by Grantor that the exercise or failure to exercise any of same shall in
no event be construed as a waiver or release thereof or of any other right,
remedy or recourse; and

 

(d)      Shall be non-exclusive.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 12



 

 

 

3.04     Non-Waiver. Beneficiary may release, regardless of consideration, any
part of the Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interests evidenced
by the Security Documents. For payment of the Indebtedness, Beneficiary may
resort to any of the security therefor in such order and manner as Beneficiary
may elect. No security heretofore, herewith or subsequently taken by Beneficiary
shall in any manner impair or affect the security given by the Security
Documents and all security shall be taken, considered and held as cumulative.

 

3.05     Waiver of Rights by Grantor. Grantor and Borrower, as applicable, each,
hereby irrevocably and unconditionally waives and releases:

 

(a)      All benefit that might accrue to Grantor by virtue of any present or
future law exempting the Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment;

 

(b)     All notices of any Event of Default or of Trustee’s or Beneficiary’s
exercise of any right, remedy or recourse except as specifically provided for
under the Security Documents;

 

(c)      Any right to a marshalling of assets for a sale in inverse order of
alienation; and

 

(d)     Any right of offset, or other claim whatsoever which may now or
hereafter exist against Beneficiary or in favor of Grantor and no such right or
claim shall in any way be used by Grantor to lessen, impair or defeat
Beneficiary’s rights hereunder.

 

3.06     Adjournment of Sale. In case Beneficiary shall have proceeded to invoke
any right, remedy or recourse permitted under the Security Documents and shall
thereafter elect to discontinue or abandon same for any reason, Beneficiary
shall have the unqualified right so to do and, in such event, Grantor, Borrower,
and Beneficiary shall be restored to their former positions with respect to the
Indebtedness, the Obligations, the Security Documents, the Property and
otherwise, and the rights, remedies, recourses and powers of Beneficiary shall
continue as if same had never been invoked.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 13



 

 

 

3.07     Application of Proceeds. Any proceeds of any sale of, and any rents or
other amounts generated by the holding, leasing, operation or other use of the
Property shall be applied in the following order of priority:

 

(a)      First, to the payment of all reasonable costs and expenses of taking
possession of the Property and of holding, leasing, operating, using, repairing,
improving and selling the same, including, without limitation, reasonable fees
of the attorneys retained by Beneficiary or Trustee; reasonable fees of any
receiver or accountants; recording and filing fees; court costs; costs of
advertisement, and the payment of any and all Impositions, liens, security
interest of this Deed of Trust (except those to which the Property has been sold
subject to and without in any way implying Beneficiary’s consent to the creation
thereof);

 

(b)      Second, to the payment of all accrued and unpaid interest due on the
Indebtedness;

 

(c)      Third, to the payment of the unpaid principal balance of the
Indebtedness;

 

(d)     Fourth, to the payment of all amounts, other than unpaid principal
balance of the Indebtedness, which may be due to Beneficiary under the Security
Documents, together with interest thereon as provided therein;

 

(e)      Fifth, to Grantor.

 

3.08     Additional Remedies. In addition to the remedies set forth in this
Article III, upon the occurrence of an Event of Default the Beneficiary and
Trustee shall, in addition, have available to them the remedies set forth in
Article IV below, as well as all other remedies available to them at law or in
equity.

 

ARTICLE IV

 

SECURITY AGREEMENT

 

4.01     Grant of Security Interest. This Deed of Trust shall also constitute
and serve as a security agreement on personal property within the meaning of,
and shall constitute a first and prior security interest under, Chapter 9 of the
Code, with respect to the Fixtures, and all existing and future rents, leases
and rentals thereunder, issues, profits, income, condemnation awards (inclusive
of all amounts paid in connection with any public taking), insurance proceeds
and all proceeds of the foregoing, plans and specifications for the
Improvements, all of Grantor’s rights under any licenses, permits, certificates,
documents, and general intangibles (including trade names and symbols used in
connection with the Land or the Improvements), waste water, fresh water and
other utility capacity and facilities available to or allocated to the Land or
the Improvements (hereinafter collectively referred to as the “Personal
Property”) arising out of or in connection with the Property, all existing and
future equipment, machinery, furniture and furnishings, fixtures and trade
fixtures used in connection with the Property. To this end, and without limiting
any of the provisions of this Deed of Trust, Grantor, as Debtor (and referred to
sometimes herein as “Debtor”) has Granted, Bargained, Conveyed, Assigned,
Transferred and Set Over and by these presents does Grant, Bargain, Convey,
Assign, Transfer and Set Over unto Beneficiary, as Secured Party (and referred
to sometimes herein as “Secured Party”), a first and prior security interest in
all of Grantor’s right, title and interest in and to the Fixtures and the
Personal Property to secure the full and timely payment of the Indebtedness and
performance of the Obligations.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 14



 

 

 

4.02     Additional Documents. Grantor agrees to execute and deliver to
Beneficiary, in form and substance satisfactory to Beneficiary, such financing
statements and such further assurances as Beneficiary may, from time to time,
reasonably consider necessary to create, perfect and preserve the security
interest herein granted, and Beneficiary may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to create, perfect and preserve such security interest.

 

4.03     Rights of Trustee. Beneficiary as well as Trustee on Beneficiary’s
behalf, shall have all the rights, remedies and recourses with respect to the
Fixtures afforded a “Secured Party” by Chapter 9 of the Code, in addition to,
and not in limitation of, the other rights, remedies and recourses afforded
Beneficiary and/or Trustee by the Security Documents.

 

4.04     Exculpation of Beneficiary and Trustee. The security interest herein
granted shall not be deemed or construed to constitute Trustee or Beneficiary as
a party in possession of the Property or to obligate Trustee or Beneficiary to
lease the Property, or to take any action, incur any expenses or perform any
obligation whatsoever under any lease or otherwise.

 

4.05     Additional Remedies in Event of Default. Upon the occurrence of an
Event of Default as provided in Section 3.01 of this Deed of Trust, and at any
time thereafter:

 

(a)      Trustee or Beneficiary shall have, with regard to the Fixtures, the
remedies provided in this Deed of Trust and in the Code (no such remedy granted
by the Code being excepted, modified or waived herein). Trustee or Beneficiary
may use his or its reasonable discretion in exercising its rights and electing
its remedies; provided, however, all actions shall be in compliance with the
standards of the Code, where applicable and required. For purposes of the notice
requirements of the Code and this Article IV, it is agreed that notice sent or
given not less than ten (10) calendar days prior to the taking of the action to
which the notice relates, is reasonable notice.

 

(b)      Trustee or Beneficiary shall be entitled, acting in its sole
discretion, to apply the proceeds of any disposition of the Fixtures in the
order set forth in Part 5 of Article 9 of the Code, or, if allowed by the Code,
in the order set forth in Section 3.07 hereof. If the proceeds are not
sufficient to pay the Indebtedness in full, Grantor shall remain liable for any
deficiency.

 

(c)      Notwithstanding anything herein to the contrary, Beneficiary, or the
Trustee acting on Beneficiary’s behalf, may at its option dispose of the
Fixtures and other items of personal property covered by this Deed of Trust in
accordance with Beneficiary’s rights and remedies in respect of the Land
pursuant to the provisions of this Deed of Trust, in lieu of proceeding under
the Code.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 15



 

 

 

4.06     Assembling of Personalty, Fixtures, Leases and Rents; Expenses.
Beneficiary may require Grantor to assemble the Fixtures and make them available
to Beneficiary or Trustee at a place to be designated by Beneficiary that is
reasonably convenient to both parties. All reasonable expenses of retaking,
holding, preparing for sale, lease or other use or disposition, selling, leasing
or otherwise using or disposing of the Fixtures and the like which are incurred
or paid by Beneficiary as authorized or permitted hereunder, including also all
reasonable attorney’s fees, and all actual, out-of-pocket legal and reasonable
expenses and costs, shall be added to the Indebtedness and Grantor shall be
liable therefor.

 

4.07     No Lien on Consumer Goods. Notwithstanding anything to the contrary
contained in this instrument, (a) if the Beneficiary is a state or national
bank, and if any person executing this instrument is a “consumer” as defined in
Regulation AA of the Board of Governors of the Federal Reserve System, no lien
or security interest created or evidenced by this instrument shall extend to,
cover or affect “household goods” as defined in Regulation AA of the Board of
Governors of the Federal Reserve System; and (b) in all other cases, if any
person executing this instrument is a “consumer” as defined in 16 C.F.R. §444.1,
no lien or security interest created or evidenced by this instrument shall
extend to, cover or affect “household goods,” as defined in 16 C.F.R. §444.1.

 

ARTICLE V

 

CONDEMNATION AND OTHER AWARDS

 

5.01     Condemnation and Other Awards. All judgments, decrees or awards now or
hereafter made for injury or damage to the Property, or awards, settlements or
other compensation now or hereafter made by any Governmental Authority,
including those for any variation of, or change of grade in, any streets
affecting the Land or the Improvements, are hereby assigned in their entirety to
Beneficiary, who may apply the same to the Indebtedness secured hereby or in
such manner as Beneficiary may elect, and Beneficiary is hereby authorized, in
the name of Grantor, to execute and deliver valid acquittances for, and to
appeal from, any such award, judgment or decree.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 16



 

 

 

ARTICLE VI

 

THE TRUSTEE

 

6.01     Exculpation of Trustee. Trustee shall not be liable for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable to Grantor under any circumstances whatsoever, nor shall Trustee be
personally liable in case of entry by him, or anyone entering by virtue of the
powers herein granted, upon the Property for debts contracted or liability or
damages incurred in the management or operations of the Property, Trustee shall
have the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by him hereunder, believed
by him in good faith to be genuine. Trustee shall be entitled to reimbursement
for reasonable expenses incurred by him in the performance of his duties
hereunder. Grantor will, from time to time, reimburse Trustee for, and save him
harmless against, any and all liability and actual, out-of-pocket expenses which
may be incurred by him in the performance of his duties.

 

6.02     Holding of Funds. All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and Trustee shall be under no liability
for interest on any money received by him hereunder.

 

6.03     Substitute Trustee. Trustee may resign at any time with or without
notice. If Trustee shall die, resign or become disqualified from acting in the
execution of this trust or shall fail or refuse to execute the same when
requested by Beneficiary so to do, or if, for any reason, Beneficiary shall
prefer to appoint a substitute trustee to act instead of the aforenamed Trustee,
Beneficiary shall have full power to appoint a substitute trustee and, if
preferred, several substitute trustees in succession without any formality
whatsoever other than an appointment and designation in writing signed by
Beneficiary or its agent or officer (whose authority shall be presumed) which
substitute trustee or trustees shall succeed to all the estates, rights, powers
and duties of the aforenamed Trustee.

 

6.04     Rights of Substitute Trustee. Any new Trustee appointed pursuant to any
of the provisions hereof shall, without any further act, deed or conveyance,
become vested with all the estates, properties, rights, powers and trust of its
or his predecessor in the rights hereunder with like effect as if originally
named as Trustee herein; but nevertheless, upon the written request of
Beneficiary or of the successor Trustee, the Trustee ceasing to act shall
execute and deliver an instrument transferring to such successor Trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and money held by such Trustee to the successor
Trustee so appointed in his place.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 17



 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

7.01     Survival of Obligations. Each and all of the Obligations shall survive
the execution and delivery of the Security Documents, and the consummation of
the loan called for therein, and shall continue in full force and effect until
the Indebtedness shall have been paid in full.

 

7.02     Additional Documents. Grantor or Borrower, upon the request of Trustee
or Beneficiary, shall execute, acknowledge, deliver and/or file such further
instruments and do such further acts as may be reasonably necessary, desirable
or proper to carry out more effectively the purposes of the Security Documents
and to subject to the liens and security interests thereof any property intended
by the terms thereof to be covered thereby, including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the then Property. Borrower will pay all such recording,
filing, re-recording, and refiling taxes, and reasonable fees and other charges,
including those for security interest searches.

 

7.03     Notices. All notices or other communications required or permitted to
be given or delivered pursuant to this Deed of Trust (except for notice of a
foreclosure sale which shall be given in the manner set forth in Section 3.02
hereof) shall be in writing and shall be deemed properly given and/or delivered
upon deposit in the United States mail, postage prepaid, registered or certified
with return receipt requested, or upon actually delivering same in person or by
duly appointed agent to the intended addressee or upon sending a prepaid
telegram. For purposes of notice, the addresses of the parties shall be as set
forth in the opening recital or in the Definitions hereinabove; provided,
however, that either party shall have the right to change its address for notice
hereunder to any other location within the continental United States by giving
thirty (30) days prior notice to the other party in the manner set forth
hereinabove.

 

7.04     Non-Waiver. Any failure by Trustee or Beneficiary to insist, or any
election by Trustee or Beneficiary not to insist, upon strict performance by
Grantor of any of the terms, provisions or conditions of the Security Documents
shall not be deemed to be a waiver of same or of any other term, provision or
condition thereof, and Trustee or Beneficiary shall have the right at any time
or times thereafter to insist upon strict performance by Grantor of any and all
of such terms, provisions and conditions.

 

7.05     Additional Advances or Expenditures by Beneficiary. If Grantor or
Borrower shall fail, refuse or neglect to make any payment or perform any act
required by the Security Documents, then at any time thereafter, and without
notice to or demand upon Grantor and without waiving or releasing any other
right, remedy or recourse Beneficiary may have because of same, Beneficiary may
(but shall not be obligated to) make such payment or perform such act for the
account of and at the expense of Borrower, and shall have the right to enter the
Property for such purpose and to take all such action thereon and with respect
to the Property as it may reasonably deem necessary or appropriate. Borrower
shall indemnify Beneficiary for all actual, out-of-pocket losses, expenses,
damage, claims and causes of action, including reasonable attorney’s fees,
incurred or accruing by reason of any acts performed by Beneficiary pursuant to
this Section 7.05 or by reason of any other provision in the Security Documents.
All sums paid by Beneficiary pursuant to this Section 7.05 and all other sums
expended by Beneficiary to which it shall be entitled to be indemnified,
together with interest thereon at the maximum rate of interest allowed by
applicable law from the date of such payment or expenditure, shall constitute
additions to the Indebtedness; shall be secured by the Security Documents; and
shall be paid by Borrower to Beneficiary upon demand.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 18



 

 

 

7.06     Heirs, Successors and Assigns. All Obligations contained in the
Security Documents are intended by the Parties to be, and shall be construed as,
covenants running with the Property. Further, all of the terms of the Security
Documents shall apply to, be binding upon, and inure to the benefit of the
parties thereto, their respective successors, assigns, heirs and legal
representatives, and all other persons claiming by, through or under them.

 

7.07     Partial Invalidity. The Security Documents are intended to be performed
in accordance with, and only to the extent permitted by, all applicable Legal
Requirements. If any provision of any of the Security Documents or the
application thereof to any person or circumstances shall, for any reason and to
any extent, be invalid or unenforceable, neither the remainder of the instrument
in which such provision is contained nor the application of such provision to
other persons or circumstances nor the other instruments referred to hereinabove
shall be affected thereby, but rather shall be enforced to the greatest extent
permitted by law.

 

7.08     Lawful Interest. All agreements between and among Grantor, Borrower,
and Beneficiary are expressly limited so that in no contingency or event
whatsoever whether by reason of advancement of the proceeds of the Note,
acceleration of maturity of the unpaid principal balance thereof, or otherwise,
shall the amount contracted for, charged, collected, paid or agreed to be paid
to Beneficiary for the use, forbearance or detention of the money to be advanced
hereunder exceed the highest lawful rate permissible under applicable law. If,
from any circumstances whatsoever, fulfillment of any provision of the Security
Documents, or any other agreement referred to herein, at the time performance of
such provisions shall be due, shall involve transcending the maximum limit of
validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the maximum limit of such validity, and if from any circumstance,
Beneficiary shall ever receive as interest an amount which would exceed the
highest lawful rate, such amount which would be excessive interest shall: (a) be
applied to the reduction of unpaid principal of Indebtedness secured by the
Security Documents; or (b) be refunded to the payor of such amount and not
applied to the payment of interest. This provision shall control every other
provision of all agreements including but not limited to the Security Documents
between or among, Grantor, Borrower, and Beneficiary.

 

7.09     Subsequent Laws. In the event of the passage after the date of this
Deed of Trust of any applicable law changing in any way the laws for the
taxation of deeds of trust and/or the debts secured thereby so as to affect this
Deed of Trust, Beneficiary shall have the right, at Beneficiary’s option, and if
Grantor fails to pay the tax owed within fifteen (15) days after receipt of
written notice and demand for payment from Beneficiary, to declare the
Indebtedness immediately due and payable.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 19



 

 

 

7.10     Entire Agreement; Amendment. The Security Documents contain the entire
agreements between the parties relating to the subject matter hereof and thereof
and all prior agreements relative thereto which are not contained herein or
therein are terminated. The Security Documents may be amended, revised, waived,
discharged, released or terminated only by a written instrument or instruments,
executed by the party against which enforcement of the amendment, revision,
waiver, discharge, release or termination is asserted. Any alleged amendment,
revision, waiver, discharge, release or termination that is not so documented
shall not be effective as to any party.

 

7.11     Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute but one instrument.

 

7.12     Subrogation. If any or all of the proceeds of the Note have been used
to extinguish, extend or renew any indebtedness heretofore existing against the
Property, then, to the extent of such funds so used, the Indebtedness and this
Deed of Trust shall be subrogated to all of the rights, claims, liens, titles
and interests heretofore existing against the Property to secure the
indebtedness so extinguished, extended or renewed and the former rights, claims,
liens, titles and interests, if any, are not waived but rather are continued in
full force and effect in favor of Beneficiary and are merged with the lien and
security interest created herein as cumulative security for the repayment of the
Indebtedness and the satisfaction of the Obligations, regardless of whether said
indebtedness, rights, claims, liens, title and interests are acquired by
Beneficiary by assignment or are released by the holder thereof upon payment.

 

7.13     Governing Law. The Security Documents shall be governed by and
construed according to the laws of the State of Texas and the applicable laws of
the United States of America.

 

7.14     Headings. The article and section entitlements hereof are inserted for
convenience of reference only and shall in no way alter, modify or define, or be
used in construing, the text of such articles and sections.

 

7.15     Joint and Several Liability. If Grantor consists of more than one
party, the Obligations set forth herein and in the Security Documents shall be
the joint and several obligations of each of such parties.

 

7.16     Other Security. The security herein and hereby provided shall not
affect, or be affected by, any other or further security heretofore or hereafter
taken to secure the Indebtedness. Beneficiary may release, without notice, any
part of the Property, or other security heretofore or hereafter taken to secure
the Indebtedness, or any person liable for all or part of the Indebtedness, and
without in any way affecting the lien hereof as to the part, or parts, of the
Property so retained, and no creditor of Grantor, nor any other person, firm, or
corporation, shall have any objection thereto, or right to hold Beneficiary to
account therefor, nor shall the lien of this Deed of Trust be adversely affected
in any manner by any such release.

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 20



 

 

 

7.17     Fixture Filing. This Deed of Trust shall be effective as a financing
statement filed as a fixture filing with respect to all Fixtures and is to be
filed for record in the real property records in the Office of the County Clerk
for the county or counties in which the Land is situated.

 

7.18     Partial Release. Beneficiary will agree to partial releases of the lien
granted herein by Grantor against portions of the Property in accordance with
the terms of the Loan Agreement, subject to and conditioned upon satisfaction of
each of the requirements contained in the Loan Agreement.

 

7.19     Controlling Document. To the extent anything contained herein is
inconsistent with or contrary to the terms of the Loan Agreement, the terms of
the Loan Agreement shall control.

 

THE REMAINDER OF THE PAGE IS BLANK

SIGNATURE PAGE FOLLOWS

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 21



 

 

 

EXECUTED to be effective as of the 30th day of July, 2015.

 

GRANTOR:

 

JBGL Exchange, LLC,

a Texas limited liability company

 



By: /s/ James R. Brickman     James R. Brickman, Manager  

 

ALL OBLIGATIONS AND AGREEMENTS

APPLICABLE TO BORROWER IN THIS

DEED OF TRUST ARE HEREBY ACKNOWLEDGED

AND AGREED TO FOR ALL PURPOSES:

 

Green Brick Partners, Inc.,

a Delaware corporation

 



By: /s/ James R. Brickman     James R. Brickman
Chief Executive Officer  

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 22

 

 





 

 

STATE OF TEXAS §   § COUNTY OF DALLAS §



 

THIS INSTRUMENT was acknowledged before me this 29th day of July, 2015, by James
R. Brickman, Manager of JBGL Exchange, LLC, a Texas limited liability company,
on behalf of said entity.

 



  /s/ John E. Hampton   Notary Public, State of Texas   Printed Name:  
Commission Expires:

  



STATE OF TEXAS §   § COUNTY OF DALLAS §

 

THIS INSTRUMENT was acknowledged before me this 29th day of July, 2015, by James
R. Brickman, Chief Executive Officer of Green Brick Partners, Inc., a Delaware
corporation, on behalf of said entity.

 



  /s/ John E. Hampton   Notary Public, State of Texas   Printed Name:  
Commission Expires:

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 23



 

 

  

AFTER RECORDING RETURN TO:

 

Scott D. Osborn

Adair, Morris & Osborn, P.C.

325 N. St. Paul Street, Suite 4100

Dallas, Texas 75201

 

THE TRUSTEE’S ADDRESS IS:

 

c/o Scott D. Osborn

Adair, Morris & Osborn, P.C.

325 N. St. Paul Street, Suite 4100

Dallas, Texas 75201

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 24



 

 

 

EXHIBIT “A”

 

(Land)

 

DEED OF TRUST AND SECURITY AGREEMENT – PAGE 25



 

 

 

EXHIBIT A (EXCHANGE 3 AND 6)

 

TRACT 3:

 

Lots 1thru 30, in Block A, Lots 1thru 5 and 11thru 49, in Block B, Lots 1thru
15, in Block C, Lots 37 thru 62 and Lot 66, in Block C, Lots 1thru 5 and Lot 9,
in Block D, Lots 1,2, and 6 thru 18, in Block E, Lots 1thru 10, in Block F, Lots
1thru 4, 6 and 8 thru 12 and 15, in Block G of The Village at Twin Creeks Phase
One, an addition to the City of Allen, Collin County, Texas, according to the
Map or Plat thereof recorded in/under Clerk’s File No. 2014-507, Map/Plat
Records, Collin County, Texas.

 

TRACT 6:

 

BEING a tract of land situated in the Catherine Parsons Survey, Abstract Number
711, Collin County, Texas and being a portion of Tract 10 and Tract 11 of the
land conveyed to Bossy Boots Holdings, LTD. according to the document filed of
record in Volume 5398, Page 6447 (File No. 2003-0069932), Deed Records of Collin
County, Texas, said tract being more particularly described as follows:

 

COMMENCING at an “X” cut in concrete found for the intersection of the west line
of Watters Road and the East line of Bray Central Drive, for the most southerly
corner of Bray Central One Addition, an addition to the City of Allen, Collin
County, Texas, according to the plat filed of record in Cabinet 2010, Slide 26,
Plat Records of Collin County, Texas;

 

THENCE with the southwesterly line of said addition and the above mentioned East
line of said Bray Central Drive the following four (4) courses and distances:

 

North 50° 32’ 07” West, a distance of 224.79 feet to a 1/2” iron rod found for a
corner;

 

North 55° 43’ 47” West, a distance of 110.45 feet to a 1/2” iron rod found for a
corner;

 

North 50° 32’ 07” West, a distance of 131.56 feet to a point for a corner at the
beginning of a curve to the right, said curve having a radius of 2376.00 feet, a
central angle of 22° 44” 31” and a chord bearing and distance of North 39° 09’
52”

 

West, 936.91 feet;

 



 

 

 

With said curve to the right an arc distance of 943.08 feet to a 1/2” iron rod
with yellow plastic cap stamped “DAA” set for the most westerly northwest corner
of the above mentioned Bray Central One Addition, same being the southwest
corner of this tract and the POINT OF BEGINNING;

 



 

 

 

THENCE continuing with the East line of said Bray Central Drive the following
four (4) courses and distances as follows:

 

Continuing with said curve to the right, having a radius of 2376.00 feet, a
central angle of 27° 24’ 47” and a chord bearing and distance of South 14° 05’
13” East, 1125.98 feet;

 

With said curve an arc distance of 1136.79 feet to a 5/8” iron rod found in said
East line for a point of tangency and a corner of this tract;

 

North 0° 22’ 49” West, continuing with said East line, a distance of 1146.11feet
to a 1/2” iron rod with yellow plastic cap stamped “DAA” set for a corner of
this tract;

 

North 4° 48’ 51” East, a distance of 110.45 feet to a 1/2” iron rod found for a
corner of this tract;

 

North 0° 22’ 49” West, a distance of 213.73 feet to a 1/2” iron rod with yellow
plastic cap stamped “DAA” set for the Northwest corner of this tract at the
intersection of said East line with the South line of Exchange Parkway;

 

THENCE with said South line the following six (6) course and distances as
follows:

 

North 88° 54’ 49” East, a distance of 24.73 feet to a 1/2” iron rod with yellow
plastic cap stamped “DAA” set for a corner of this tract;

 

North 89° 47’ 41” East, a distance of 140.00 feet to a 5/8” iron rod found for a
corner of this tract;

 

North 85° 51’ 02” East, a distance of 145.38 feet to a 1/2” iron rod found for a
corner of this tract;

 

North 89° 47° 41” East, a distance of 423.35 feet to a 5/8” iron rod found for a
corner of this tract;

 

North 89° 44’ 54” East, a distance of 835.74 feet to a 5/8” iron rod found for a
corner of this tract;

 

South 86° 29” 22” East, a distance of 145.23 feet to a 5/8” iron rod found for a
corner of this tract;

 

North 89° 47’ 34” East, a distance of 179.97 feet to a 1/2” Iron rod with yellow
plastic cap stamped “DAA” set for the Northeast comer of this tract, at the
intersection of the above mentioned South line with the West line of the above
mentioned Watters Road;

 

THENCE with said West line the following two (2) course and distances as
follows:

 

South 0° 14’ 32” West, a distance of 844.95 feet to a 1/2” iron rod with yellow
plastic cap stamped “DAA” set for a corner of this tract;

 



 

 

 

South 0° 32’ 03” West, a distance of 1721.25 feet to a 1/2” iron rod found for
the Southeast corner of this tract and being the Northeast corner of the above
mentioned Bray Central One Addition;

 

THENCE South 89° 50’ 18” West, with the north line of said addition, same being
the South line of this tract, a distance of 1632.24 feet to the POINT OF
BEGINNING and containing 109.79 acres of land, more or less.

 

SAVE AND EXCEPT: That portion of subject property known as The Village at Twin
Creeks Phase One, an addition to the City of Allen, Collin County, Texas,
according to the Map or Plat thereof recorded in/under Clerk’s File No.
2014-507, Map/Plat Records, Collin County, Texas.

 

 

 



 

EXHIBIT “B”

 

(Permitted Exceptions)

 



 

 

 

EXHIBIT “B” (EXCHANGE 3 AND 6)

 

PERMITTED EXCEPTIONS

 

1.The following restrictive covenants of record:

 

Clerk’s File No(s). 2014-925950, 2014-930750, 2014-936290 and 2014-1051090, Real
Property Records, Collin County, Texas and under Clerk’s File No. 2014-507,
Map/Plat Records, Collin County, Texas. (Tract 3)

 

Clerk’s File No(s). 1993-73214 and 2009-855790, Real Property Records,
Collin County, Texas, (Tracts 3 and 6)

 

2.Assessments, charges and liens as set forth in the document Entitled:
Declaration Recording Date: August 27, 2014

 

Recording No: under Clerk’s File No(s). 2014-92 5950, 2014-930750,2014-936290
and 2014- 1051090, Real Property Records, Collin County, Texas

 

Liens and charges as set forth in the above mentioned declaration, Payable to:
The Village at Twin Creeks Master Community, Inc.

 

Tract 3

 

3.Building lines, easements and other matters as shown or provided for on plat
recorded under Clerk’s File No. 2014-507, Map/Plat Records, Collin County,
Texas. Tract 3

 

4.Building lines, easements and other matters as shown or provided for on plat
recorded in Volume N, Page 110, Plat Records, Collin County, Texas. Tracts 3 and
6

 

5.Matters contained in that certain document Entitled: Facilities Agreement

 

Dated: September 19, 2014

Executed by: JBGL Exchange, LLC and The Village at Twin Creeks Master Community,
Inc. Recording Date: September 30, 2014

Recording No: under Clerk’s File No(s). 2014-1064600, Real Property Records,
Collin County, Texas

Reference is hereby made to said document for full particulars.

Tract 3

 

6.Matters contained in that certain document Entitled: Drainage Agreement

 

Dated: March 5, 2008

Executed by: Bossy Boots Holdings, Ltd., a Texas limited partnership and
Exchange Partners, Ltd., a Texas limited partnership, and JBN Junction Partners,
Ltd., a Texas limited partnership, and JBN Watters, LLC, a Texas limited
liability company Recording Date: March 7, 2008

Recording No: under Clerk’s File No(s). 2008-274900, Real Property Records,
Collin County, Texas

Reference is hereby made to said document for full particulars.

Tracts 3 and 6

 



 

 

 

7.Easement(s) and rights incidental thereto, as granted in a document:

 

Granted to: Denton County Electric Cooperative, Inc.

Purpose: As provided in said document

Recording Date: March 18, 1953

Recording No: Volume 467, Page 316, Real Property Records, Collin County, Texas

Affects: Tracts 3 and 6

 

8.Easement(s) and rights incidental thereto, as granted in a document:

 

Granted to: Allen Management Corporation, a Texas corporation

Purpose: As provided in said document

Recording Date: July 28, 1980

Recording No: Volume 1285, Page 579, Real Property Records, Collin County, Texas

Affects: Tracts 3 and 6

 

9.Matters contained in that certain document Entitled: Facilities Agreement

 

Dated: April 25, 1996

Executed by: City of Allen, Texas and Briar Ridge Investments, Inc., a Texas
corporation

Recording Date: May 8, 1996

Recording No: under Clerk’s File No(s). 1996-37733, Real Property Records,
Collin County, Texas

Reference is hereby made to said document for full particulars.

Tracts 3 and 6

 

10.Matters contained in that certain document

 

Entitled: Tree Preservation Dedication and Restrictive Covenant

Dated: June 2, 2009

Executed by: Bossy Boots Holdings, Ltd. Recording Date: July 8, 2009

Recording No: under Clerk’s File No(s). 2009-855790, Real Property Records,
Collin County, Texas

Reference is hereby made to said document for full particulars.

Tracts 3 and 6

 

11.Easement(s) and rights incidental thereto, as granted in a document:

 

Granted to: City of Allen

Purpose: As provided in said document

Recording Date: March 31, 2008

Recording No: under Clerk’s File No(s). 2008-374270, Real Property Records,
Collin County, Texas

Affects: Tract 6

 



 

 

 

12.Easement(s) and rights incidental thereto, as granted in a document:

 

Granted to: City of Allen

Purpose: As provided in said document

Recording Date: August 21, 2014

Recording No: under Clerk’s File No(s). 2014-900700, Real Property Records,
Collin County, Texas

Affects: Tract 6

 

13.Easement(s) and rights incidental thereto, as granted in a document:

 

Granted to: City of Allen

Purpose: As provided in said document

Recording Date: August 21, 2014

Recording No: under Clerk’s File No(s). 2014-900710, Real Property Records,
Collin County, Texas Affects: Tract 6

 

14.Easement(s) and rights incidental thereto, as granted in a document:

 

Granted to: City of Allen

Purpose: As provided in said document Recording Date: August 21, 2014

Recording No: under Clerk’s File No(s). 2014-900720, Real Property Records,
Collin County, Texas

Affects: Tract 6

 





 

 